                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MILLENNIUM1002 LLC,                                CASE NO. 18-cv-06684-YGR
                                   7                  Plaintiff,
                                                                                            ORDER VACATING DATES AND SETTING
                                   8            vs.                                         COMPLIANCE HEARING RE: SETTLEMENT
                                   9     MISSION STREET DEVELOPMENT LLC, ET
                                         AL.,
                                  10
                                                      Defendants.
                                  11

                                  12          The parties have notified the Court that the above-captioned case has settled. (Dkt. No.
Northern District of California
 United States District Court




                                  13   47.) Accordingly, all pending motion, case management, and trial dates are VACATED. A

                                  14   compliance hearing shall be held on the Court’s 9:01 a.m. calendar on Friday, April 3, 2020, in

                                  15   Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland, California.
                                              Five (5) business days prior to the date of the compliance hearing, the parties shall file
                                  16
                                       either (a) a Stipulation of Dismissal or (b) a one-page JOINT STATEMENT setting forth an
                                  17
                                       explanation regarding the failure to comply. If compliance is complete, the parties need not
                                  18
                                       appear and the compliance hearing will be taken off calendar.
                                  19
                                              Telephonic appearances will be allowed if the parties have submitted a joint statement in a
                                  20
                                       timely fashion.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: January 7, 2020
                                  23                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
